Citation Nr: 1716711	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) rated as 10 percent disabling from February 25, 2003; 30 percent disabling from November 1, 2005; 50 percent disabling from December 1, 2008; and 70 percent disabling from September 10, 2012.

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to March 20, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969. The Veteran also had service with a reserve component from October 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

As to the PTSD rating claim, the August 2003 rating decision granted service connection for PTSD and rated it 10 percent disabling from February 25, 2003; a July 2009 rating decision thereafter granted the Veteran's PTSD a 30 percent rating from November 1, 2005, and a 50 percent rating from December 1, 2008; and a subsequent September 2012 rating decision granted the PTSD a 70 percent rating from September 10, 2012.  Therefore, because none of the awards granted the Veteran the maximum benefit allowable by regulation the Board has characterized this issue as it appears on the first page of this remand.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the Veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In March 2013, the Veteran testified at a video hearing before the undersigned.  

The Board remanded this case in December 2013, for additional development.  It is again before the Board for further appellate review.


FINDINGS OF FACT

1.  From February 25, 2003 through May 3, 2005, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; occupational and social impairment with reduced reliability and productivity was not shown during this time period.

2.  For the period from May 4, 2005 through June 30, 2009, the Veteran's PTSD was manifested by no worse than occupational and social impairment with reduced reliability and productivity; deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood were not shown during this time period.

3.  Beginning July 1, 2009, the Veteran's PTSD was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; Total occupational and social impairment was not shown during this time period.

4.  For the period from July 1, 2009 through March 19, 2014, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent from February 25, 2003 through May 3, 2005 for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a 50 percent initial disability rating, but no higher, from May 4, 2005 through November 30, 2008, for service-connected PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for an initial disability rating in excess of 50 percent from December 1, 2008 through June 30, 2009, for service-connected PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for a 70 percent initial disability rating, but no higher, July 1, 2009 to September 9, 2012, for service-connected PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

5.  The criteria for an initial disability rating in excess of 70 percent beginning September 10, 2012, for service-connected PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

6.  For the period from July 1, 2009 through March 19, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2003.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  Additional medical records were obtained and added to the record as directed by the Board in its December 2013 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA provided relevant examinations throughout the appeals period, in March 2003, July 2009, December 2010, and September 2012.  Pursuant to the Board's December 2013 remand instructions, the Veteran was provided with a more recent examination in March 2014.  Id.  The Board finds that the VA examination are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Increased Rating Claims - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




II.b.  Rating Criteria - Psychiatric Disabilities

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  Id.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is for consideration, but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

II.c.  Initial Matters 

The Veteran is currently service-connected for PTSD at a 10 percent rating from February 25, 2003 through October 31, 2005, at a 30 percent rating from November 1, 2005 through November 30, 2008, at a 50 percent from December 1, 2008 to September 9, 2012, and from 70 percent beginning September 10, 2012.

As will be explained in further detail below, the Board has found, after a review of the evidence, that the Veteran's PTSD meets the criteria for a 10 percent disability rating for the period from February 25, 2003 through May 3, 2005, a 50 percent disability rating for the period from May 4, 2005 through June 30, 2009, and a 70 percent disability rating beginning July 1, 2009.

In addition, the Board notes that the medical evidence shows that the Veteran has been diagnosed with dysthymic disorder, depressive disorder, and a cognitive disorder during the appeals period.  As will be noted in further detail below, the examiners evaluating the Veteran's service-connected PTSD have determined that it is not possible to differentiate the symptoms attributable to each disorder, as they overlap.  As such, the symptoms from these overlapping disorders will be considered service-connected symptoms in assessing the severity of the Veteran's service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

II.d. Initial rating for PTSD beginning February 25, 2003 through May 3, 2005 

Background

Medical records showing treatment at the Veteran Center from February to September 2003 reflect that the Veteran was treated for PTSD and dysthymic disorder.  During this time period, the Veteran was neat, friendly and cooperative with appropriate speech.  He was oriented to person, place and time.  Memory function was normal, his affect was appropriate, and his judgement was good.  He had no delusions or hallucinations, but had some disorganized thinking, in that he had problems analyzing and priority setting.  He reported sleep disturbance, recurring dreams of incidents in Vietnam, and low energy.  He indicated that he had suicidal thoughts more than two years prior to treatment, but did not indicate any current suicidal ideation.  He denied homicidal thoughts.  He reported marital problems. The examiner noted that the Veteran reported persistent re-experiencing of events and persistent avoidance/numbing and increased arousal

The Veteran was provided with a VA examination in March 2003.  The Veteran reported feeling a sense of anxiety reminiscent to his feeling while in Vietnam.  The examiner noted that his affect, when describing the event, was relatively calm.  He reported distress at reminders including frequent feelings of tearfulness when thinking about experiences in Vietnam.  He indicated that he felt physiological reactivity and a history of nightmares.  He described arousal symptoms, particularly in the form of irritability and emotional over reactivity to small events.  He noted that he had been verbally abusive at home, but that this had improved recently with treatment.  The Veteran had been married for 32 years had one son age 28.  He reported a good relationship with his family, in particular an improved relationship with his wife recently.  He reported a history of significant exaggerated startle reactions, and that he made efforts to avoid reminders of the war.  The examiner noted that the Veteran had suffered with some emotional numbing.  He indicated that the Veteran did not have much enthusiasm.  

The Veteran owned his own company for the prior 18 years working in sales and servicing of fire extinguishers for commercial and public buildings.  This afforded the Veteran flexibility as his mood and energy permitted.  He reported that he worked up to 45 hours some weeks, and other weeks would take one or two days off.

The Veteran was pleasant and cooperative, his affect was generally euthymic with some periods of mild anxiety.  His mood was neutral, and he denied significant depression but also noted that he had no enthusiasm for anything.  His thoughts were logical and organized with no evidence of thought disorder.  He denied hallucinations or delusions and there was no evidence of these on examination.  He reported a history of passive suicidal ideation but none currently and no homicidal ideation.  His cognition was grossly intact.  His insight and judgment were good.  The examiner found that the Veteran's PTSD was mild, and assigned a GAF score of 70.

The Veteran began treatment through the VA for his psychiatric disorders in February 2004.  He reported that he had been placed on medication which had alleviated some of his depressed mood, anger, and irritability.  He had improved cognitive functioning.  However, he reported that sleep continued to be a problem due to insomnia and recurring nightmares about Vietnam.  Some depressive feelings persisted, but he had no suicidal or homicidal ideation.  He was assigned GAF score of 65 in April 2004.

Analysis

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent from February 25, 2003 through May 3, 2005.  While the Veteran reported symptoms including distress at reminders of incidents in service, irritability, emotional over-reactivity, emotional numbing, and sleep problems, the evidence during this time period shows that the Veteran had generally satisfactory functioning, with normal speech, thought processes, and thought content, intact memory, total orientation, and an appropriate appearance, behavior, mood, and affect.  The evidence of good relationships with his family, and an improved relationship with his wife, and the Veteran's ability to run his own company also reflects the mild nature of his PTSD during this period of time.  This finding is also supported by the VA examiner who assessed the Veteran's PTSD as mild, and the GAF scores assigned to him during this time.  GAF scores of 65 and 70 reflect mild symptoms and some difficulty in social or occupational, functioning, but that the Veteran is generally functioning pretty well and has some meaningful interpersonal relationships.

Overall, the Board finds that, for the period from February 25, 2003 through May 3, 2005, the evidence of record indicates that his functioning is more aptly contemplated by a 10 percent rating rather than a 30 percent rating or higher.

II.e.  Initial rating for PTSD beginning May 4, 2005 through June 30, 2009

Background

The Veteran was diagnosed with hepatitis C in May 2005.  On May 4, 2005, he reported that he wished to continue treatment through the VA during "this stressful time."  In October 2005, the Veteran reported that over the prior months, he had become increasingly depressed.  The examiner noted that the Veteran was experiencing depressed mood, crying spells, anger and irritability, lack of energy and interest, and social withdrawal.  Sleep continued to be problematic.  The Veteran reported occasional suicidal ideation without any intent or plan.  The Veteran indicated that he would never commit suicide as it would hurt his wife and grandson.  He was assigned a GAF of 50.

VA medical records showing treatment from November 2005 to May 2007 reflect the Veteran's reports that he continued to experience depressed mood with crying spells, anger, and irritability.  He had a lack of interest and social withdrawal.  He continued to have nightmares, frequent awakenings, and terminal insomnia.  Status examination reflected that the Veteran was alert, well oriented, and well groomed.  Speech was normal, affect was congruent with content discussed, and mood was euthymic with no psychotic symptoms.  Cognitive functions were grossly intact and the Veteran denied suicidal and homicidal ideation.  He was assigned GAF scores of 55 and 49. 

On May 23, 2007, the Veteran indicated that he had become more depressed, angry, and irritable, and found that he was overreacting to small events.  He reported an increase in intrusive thoughts of Vietnam and more anxiety.  He was referred to PTSD group therapy.  The examiner assigned a GAF score of 47.  

A December 2008 VA medical record shows that the Veteran reported that he was going through a divorce from his wife of 38 years.  In March 2009, the Veteran indicated that he felt more irritable and dysphoric.  VA medical records dated in March, April, and May 2009 reflect GAF scores of 48, 49, and 46, respectively.  Throughout this time, the Veteran was alert, well oriented, and well groomed. His affect was sad, tearful, and somewhat anxious.  His mood was dysphoric.  He denied suicidal and homicidal ideation.  A June 2009 VA medical record shows that the Veteran requested additional medication for excessive anxiety, irritability, and dysphoria.

Analysis

The evidence reveals that throughout this time period, the Veteran's PTSD was manifested by symptoms including crying spells, mood disturbances including depression and anxiety, sleep impairment, and social isolation.  The Veteran indicated that he felt that he was overreacting to small events and experiencing intrusive thoughts of Vietnam.  The GAF scores assigned during this appeal period ranged from 46 to 50, with one at 55.  

GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning, while scores from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Board finds that the evidence of record supports a finding that the Veteran met the criteria for a 50 percent disability rating for the period from May 4, 2005 through June 30, 2009.

In so finding, the Board recognizes that the Veteran was assigned GAF scores reflecting some serious symptoms and impairment; however, a GAF score is only one component of a Veteran's disability picture.  In addition, while the Veteran indicated occasional suicidal ideation, he firmly denied it at other times.  Overall, the Board finds that the Veteran's disability picture during the time period from May 4, 2005 through June 30, 2009 more closely approximates the criteria for a 50 percent disability rating.  The Board notes that, throughout this time period, the Veteran was alert, well oriented, and well groomed.  Speech was normal, affect was congruent with content discussed, and his mood was euthymic with no psychotic symptoms.

For the following reasons, the Board finds that a rating in excess of 50 percent is not warranted during the time period May 4, 2005 through June 30, 2009.

The Veteran's symptoms have not more nearly approximated the criteria for a 70 percent rating during this period, and the evidence is not approximately evenly balanced.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 percent rating or their equivalent.  The Veteran's service-connected psychiatric disorder did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, the Veteran did not exhibit obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.

II.f.  Initial rating for PTSD beginning July 1, 2009

Background

The Veteran was afforded a VA examination in July 2009.  He reported significant anxiety symptoms.  He had been seen by neurology to assess noticeable changes in memory, confusion while driving, and the ability to make decisions.  The Veteran was diagnosed with possible mild cognitive impairment.

In terms of his PTSD symptoms, the Veteran continued to experience disturbing memories of Vietnam that caused significant distress.  The Veteran also reported having heart palpitations, shaking and sweating when he thought of the war.  He had approximately six panic attacks in the prior year.  He reported sleep disturbances in that he would wake too early and have trouble falling back asleep, but noted that nightmares were rare.  He indicated that he became irritable with very little provocation and had incidents of road rage.  He reported an exaggerated startle response, and was hypervigilant in public places.  He worried that he was incapable of being a good husband because he would check out or not care when his wife was upset.  He no longer had interest in things he had enjoyed, such as playing the guitar.

The Veteran reported that, since his last assessment, he had gotten divorced from his first wife of 38 years.  Since the divorce, he had time to realize how "brutal" he was to live with.  He reported a pattern of being short-tempered, rigid, dismissive, and emotionally unavailable.  He had remarried in February 2009, and was concerned he would repeat this pattern. He enjoyed his wife's company and wanted to work on his marriage.  The Veteran socialized primarily with family, spending time on a weekly basis with his son and grandchild.  He did not have many hobbies and had stopped working on his car as he became frustrated.

The Veteran had owned his own company for 23 years, selling and servicing fire extinguishers.  He felt that, at work, he was "an accident waiting to happen" in that he felt very anxious since he had made two mistakes the prior year that had caused fires, and had refused work as he no longer trusted himself.  He reported significant trouble making decisions and becoming forgetful.  His GAF was 51.

Mental Status Examination showed that the Veteran cooperative, his mood was anxious and dysphoric, and his affect was congruent.  His speech was fluent with normal rate and rhythm.  Thought process was logical and organized with no evidence of thought disorder.  The Veteran denied hallucination, delusions, and suicidal and homicidal ideation.  Insight and judgment were intact

The examiner opined that the Veteran's symptoms resulted in deficiencies in family relationships, mood, thinking, and overall quality of life.  His relationships had suffered because of his military experiences and that he had trouble with intimate relationships due to his irritability and emotional blunting.  The examiner noted that it was impossible to determine if the Veteran's anxiety and memory problems affecting his work were due to PTSD alone or if the Veteran had a co-occurring dementing illness that was contributing to his perceived memory and functional difficulties.

VA medical records showing treatment from July to October 2009 reflect that the Veteran was undergoing a cognitive decline, was placed on medication to treat dementia, and discussed selling his business to reduce stress.  During this time, he was assigned GAF scores of 48 and 46.

A May 2010 VA medical record shows that a VA treatment provider advised the Veteran in 2009 to retire from his fire safety equipment business before he endangered his safety or that of the others.  The Veteran reported some passive suicidal ideation, angry outbursts, irritability, anxiety, flashbacks, intrusive thoughts, depression, and inability to concentrate.  He was provided with a GAF of 46.  

The Veteran was provided with a VA examination in December 2010.  The Veteran reported that he had daily thoughts of the war, and continued to have survivor's guilt.  He indicated that he had not experienced recent episodes of nightmares.  He denied suicidal ideation.  He reported difficulty with concentration and memory and the examiner noted that a diagnosis of Alzheimer's disease could not be ruled out.  He continued to feel dysphoric.  He sometimes felt like life was not worth living and his interest in hobbies had been impaired.  The Veteran reported that in 2008 his wife divorced him after 38 years.  While she had issues with alcoholism, the Veteran acknowledged that he had been rude, rigid, emotionally distant, detached, and easily angered.  He reported that he currently had a good relationship with his son, who was 35, but had no friends.  He met his current wife in 2009.  At first their relationship was good, but they were receiving counseling from the VA.

The Veteran reported that he had difficulty with concentration and memory, and became anxious when he made mistakes.  He reported that he was working installing automatic fire extinguishing systems, but he found it difficult to focus and customers were getting upset with him.  He indicated that he was unable to work.  He sold his business in November 2009 and continued to work for the person who bought the business but was unable to maintain the work and had to stop.  He reported that he would get depressed and stay in bed for three days.  He sometimes had intrusive thoughts relating to Vietnam that would precipitate a panic episode.  He reported that his panic attacks were accompanied by chest pain and profuse sweating.  

The VA examiner noted that the Veteran had difficulty maintaining conversation and lost his train of thought, needing to have the question repeated, but that he was cooperative and maintained eye contact.  He appeared slightly anxious and dysphoric and his affect was congruent with his mood.  Speech was relevant and fluent, and thought process was organized and goal directed.  The Veteran was devoid of delusions or hallucinations, denied suicidal ideation, and had no signs of obsessive compulsive issues.  His behavior was appropriate.  The Veteran appeared to have insight into his illness and his judgment was fair.  The examiner assigned a GAF score of 50.

The examiner opined that the Veteran had not been able to function adequately related to his occupational and social functioning, and that the Veteran had not been able to focus and maintain his job, which may partly be due to cognitive impairment.  The examiner noted that the Veteran had a concurrent cognitive impairment which may be due to his PTSD or may be independent which may also contribute to the deterioration in his occupational functioning.

The Veteran was afforded a VA examination in September 2012.  The examiner diagnosed chronic PTSD and recurrent, moderate major depressive disorder.  He assigned a GAF score of 50.  The examiner found that it was not possible to differentiate what portion of each symptoms if attributable to each diagnosis.  The examiner opined that the Veteran's PTSD and depressive symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The examiner found that social deficits due to the Veteran's symptoms appeared to be related to a pattern of irritability, mood swings, and problems with anger.  The Veteran additionally reported that he felt detached and estranged from others, had no close friends and rarely engaged in activities or hobbies, and frequently isolated himself and had difficulty finding pleasure in almost all activities.  He reported a severe problem with authority, which negatively affected his occupational functioning.  He had deficits relating to a pattern of hypervigilance, and stress from recurring intrusive thoughts and memories, along with a pattern of poor sleep and recurrent nightmares.  Occupational impairment was worsened by depressive symptoms including difficulty concentrating and low energy and motivation.  He had feelings of detachment from others, markedly diminished interest or participation in significant activities, and a restricted range of affect.  He also reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The examiner opined that the Veteran's mental health symptoms alone did not preclude him from obtaining or maintaining substantially gainful employment.  The examiner added, however, that the Veteran was experiencing severe deficits in occupational functioning related to his service-connected PTSD and symptoms of depression.  Moreover, the examiner opined that symptoms of PTSD and depression had increased significantly since he was last evaluated resulting in deficiencies in work, family, relations, thinking, and mood.

The Veteran was provided with a VA examination in March 2014.  He reported ongoing recurrent, involuntary, and intrusive memories, flashbacks and anxiety.  He had markedly diminished interest in significant activities.  The Veteran reported that he knew a lot of people, but felt he no longer connected with other people unless they were veterans.  He had a constricted affect, and a persistent inability to experience positive emotions.  He reported anger and irritability and had trouble concentrating.  He endorsed a depressed mood, a sense of nothing to look forward to, a sense of failure, a feeling he may be punished, guilt, self-blame, and self-disgust, decreased pleasure and satisfaction from activities, a loss of interest in others, inability to work, and difficulty with motivation and decision-making.

The Veteran reported thoughts of suicide, but indicated that he wouldn't act on these thoughts.  The examiner found that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, and that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  It was noted that the Veteran suffered from comorbid mood disorder and PTSD and that, because of the overlap in symptoms and the mutual influence of the symptoms of each disorder upon the symptoms of the other disorder, it was impossible to tease out which elements of functional impairment are due to which diagnosis.  Both diagnoses impacted each other and both impacted functioning in very similar ways.

Since the time of his last exam, the Veteran had gotten divorced for the second time.  He lived alone, but reported regular contact with his son and grandchildren, but only "fair" relations with his siblings; he stated he has no regular contact with them.  He felt anxious when he was around people.  He volunteered for the Marine Corps league and for the American Legion.  His volunteer work brought him satisfaction as he was helping people, and participating in ceremonies on special days.  He reported that he did not like to go out, so avoided shopping.  

The examiner found that the Veteran exhibited persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  In addition, symptoms included irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, problems with concentration, sleep disturbance.  Additional symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and neglect of personal appearance and hygiene. 

Mental status examination showed that the Veteran was pleasant and cooperative, and was oriented to time, place, and person.  Memory was grossly intact, and insight and judgment were good.  Speech was unremarkable, and thought process was linear and goal directed with no sign of thought disturbance.  His mood was fair and his affect was appropriate.  He denied current, active suicidal ideation, but as noted, frequent fleeting suicidal ideation over the years with one significant attempt in the past.  He denied homicidal ideation.

The examiner found that the Veteran continued to experience clinically-significant symptoms of PTSD and depression and that there did not appear to have been any remission since the last exam and no significant improvement in symptoms.  His symptoms impacted him in the leisure, family, social, and occupational domains. 

The examiner opined that the Veteran's PTSD and depression, independent of other physical problems, would interfere with his ability to obtain and maintain reasonably gainful employment.  However, the examiner noted that this Veteran could not be considered to suffer from "complete and total social and occupational impairment," as he did report some ability to engage in goal-directed pursuits, particularly through his volunteer activities; however, it was not realistic that these abilities would translate sufficiently well to an employment setting as to allow for gainful employment because, unlike volunteer work, employment settings require sustained, regular, goal-directed efforts, the disruption of which would result in termination.  Furthermore, his volunteer activities are all within the context of veterans' organizations, a group with which this Veteran feels most comfortable, which would not likely be the case with regular employment. 

Analysis

The Board finds that the Veteran clearly meets the criteria for a 70 percent disability rating, beginning July 1, 2009.  During this time, the evidence shows that the Veteran's PTSD symptoms have included unprovoked periods of irritability and instances of road rage, showing a lack of impulse control, and near continuous anxiety.  During this time, the Veteran was showing signs of a cognitive disorder, and, as noted above, VA examiners have determined that the symptoms of this disorder cannot be separated from the symptoms of his service-connected PTSD.  It appears that the Veteran's attention and ability to concentrate have been affected, as the December 2010 VA examiner noted that the Veteran had difficulty maintaining conversation and lost his train of thought, needing to have the question repeated.  The Veteran had stopped working, as he felt that he could not trust himself to do his job any longer, reporting that he had trouble making decisions and that he was becoming forgetful.  Significantly, VA examiners beginning in July 2009 found that the Veteran's PTSD symptoms resulted in deficiencies in family relationships, mood, thinking, and overall quality of life, which reflects the level of impairment contemplated by the criteria for a 70 percent disability rating.  

While the weight of the competent and credible evidence shows that the Veteran's service-connected PTSD meets the criteria for a 70 percent disability rating beginning July 1, 2009, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a 100 percent rating at any time since July 1, 2009.  38 C.F.R. § 4.130.  In this regard, the March 2014 examiner specifically stated that the Veteran did not have total occupational and social impairment.  Indeed, while the Veteran has been unemployed, he has been able to contribute by volunteering and helping people.  In addition, while he clearly tends to isolate, he has been able to maintain a relationship with his son and grandson.

Notably, the record does not contain any evidence of symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, as is considered for a 100 percent disability rating for PTSD.  

As the evidence of record shows that the Veteran's service-connected PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, a 70 percent disability rating since July 1, 2009 is warranted.

The Board noted that, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board has taken into consideration the benefit of the doubt rule in this case, and has applied it to the extent possible in this case.

III.  Entitlement to TDIU before March 20, 2014

The Veteran has been granted TDIU effective March 20, 2014.  The Court has held that entitlement to TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the appeals period for the claim for a higher initial rating for PTSD began on May 25, 2003.  As such, the Board must evaluate whether the Veteran is entitled to TDIU beginning on that date. 

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicating that he stopped working on November 4, 2009, which is consistent with his reports in the medical evidence of record.  

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2016).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2014);
38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18 (2016).  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Because it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. § 4.16 (b).

The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board has now granted the Veteran a 70 percent disability rating for his service-connected PTSD, beginning July 1, 2009.  Therefore, since July 1, 2009, the Veteran meets the percentage requirement for consideration of TDIU under 38 C.F.R. § 4.16(a), and the Board may proceed to adjudicate the claim.

Based upon the evidence of record, the Board finds that the Veteran is entitled to TDIU as of November 4, 2009, rather than his current effective date of March 20, 2014.

The Board notes that, in May 2010, a VA provider noted that he had advised the Veteran to stop working in 2009, based on his symptoms, including his cognitive decline before he endangered his safety or that of the others.  VA medical records show that throughout 2009 and 2010, the Veteran was assigned GAF scores of 46 and 48, reflecting serious symptoms including the inability to keep a job.  

At his December 2010 VA examination, the Veteran reported that he had difficulty with concentration and memory, and that he was unable to work.  He had sold his business in November 2009 and continued to work for the person who bought the business but was unable to maintain the work and had to stop.  The examiner opined that the Veteran had not been able to function adequately related to his occupational functioning, and that he had not been able to focus and maintain his job, likely due to his cognitive impairment.  As noted above, the Veteran's cognitive decline is considered service-connected.  Mittleider.  The September 2012 examiner opined that the Veteran's mental health symptoms alone did not preclude him from obtaining or maintaining substantially gainful employment.  However, this examiner also noted that the Veteran was experiencing severe deficits in occupational functioning related to his service-connected PTSD and symptoms of depression, that the symptoms had increased significantly, and resulted in deficiencies in his thinking.  Moreover, both of these examiners assigned a GAF score of 50, reflecting serious symptoms including the inability to keep a job.  


Therefore TDIU is granted beginning November 4, 2009, the date the Veteran reported that he stopped working.  As noted above, the Veteran is currently in receipt of TDIU beginning March 20, 2014.


ORDER

An initial disability rating in excess of 10 percent is denied for the period from February 25, 2003 through May 3, 2005.

An initial disability rating of 50 percent is granted for the period from May 4, 2005 through November 30, 2008, subject to the laws and regulations governing monetary benefits.

An initial disability rating in excess of 50 percent is denied for the period from December 1, 2008 through June 30, 2009.

An initial disability rating of 70 percent is granted from July 1, 2009 to September 9, 2012, subject to the laws and regulations governing monetary benefits. 

An initial disability rating in excess of 70 percent is denied beginning September 10, 2012.

A TDIU is granted for the period from July 1, 2009 through March 19, 2014.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


